In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00420-CV

 ____________________


IN RE FALLON GORDON




Original Proceeding 



MEMORANDUM OPINION

	Fallon Gordon filed a petition for writ of mandamus. We granted a motion for
temporary relief and requested a response.  We subsequently modified the stay at the request
of the parties.  The parties have now filed an agreed motion to dismiss this original
proceeding.  The motion is voluntarily made by the parties prior to any decision of this Court.
 See Tex. R. App. P. 42.1(a).  We grant the motion, vacate our stay order as modified, and
dismiss the petition for writ of mandamus without reference to the merits.
	PETITION DISMISSED.
									PER CURIAM

Opinion Delivered December 17, 2009

Before Gaultney, Kreger and Horton, JJ.